Citation Nr: 1411755	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for low back strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for gout of the great toes causing bilateral foot and leg pain, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for prostate disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1988 as well as for more than eight years prior to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

An August 2010 rating decision reduced the Veteran's rating for low back strain and discontinued the Veteran's total disability rating based on individual unemployability (TDIU).  However, a March 2011 rating decision determined that there was clear and unmistakable error in the August 2010 rating decision and restored the Veteran's 40 percent rating for low back strain, and restored his TDIU award. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in those folders have already been considered by the RO in adjudicating the Veteran's claims.  

The issue of entitlement to service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back strain disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine and has not been productive of neurological disability, or incapacitating episodes of intervertebral disc syndrome.

2.  The Veteran's diabetes mellitus requires the daily use of insulin and a restricted diet, but does not require regulation of activities.

3.  The Veteran's gout of the great toes is manifested by incapacitating exacerbations occurring 3 or more times a year.  

4.  The Veteran's gout does not result in weight loss and anemia productive of severe impairment of health, and does not result in severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for a 40 percent rating for gout of the great toes have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5002, 5017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In November 2007, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his increased rating claims and the relative duties upon himself and VA in developing his increased rating claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records outstanding.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II. Low Back Claim

The Veteran was originally granted service connection and a noncompensable rating for low back strain by a February 1989 rating decision.  The Veteran was granted an increased rating of 40 percent for his low back strain by a February 1999 rating decision.  The Veteran submitted his claim for an increased rating in October 2007.  He asserted that his disabilities had increased in severity since his last rating decision in May 2005.  The Board notes that the May 2005 rating decision did not discuss the Veteran's low back disability.  The Board further notes that the Veteran did not discuss any of his current back symptoms in his October 2007 claim, his August 2008 notice of disagreement, or his May 2010 substantive appeal.
Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's service-connected back disability currently is rated 40 percent disabling under 38 C.F.R. § 4.71a.  The Diagnostic Codes (DC's) for the spine are 5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis of the spine (see also DC 5003), and 5243 Intervertebral disc syndrome. 

An evaluation in excess of 40 percent is available for limitation of motion of the thoracolumbar spine only if there is ankylosis.  38 C.F.R. § 4.71a, DC 5237.  Ankylosis is when the spine is fixed in either flexion or extension.  Notably, this means that there is no movement in the spine. 

Alternatively, if the spine disability results in intervertebral disc syndrome, the disability may be evaluated under the formula for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

The Board notes that a November 2013 supplemental statement of the case states that a January 12, 2010 physical therapy record indicates that the Veteran had lumbar spine flexion limited to 9 degrees.  The Board has reviewed this treatment record and notes that it does not provide any range of motion measurements regarding the lumbar spine.  The treatment record refers to physical therapy of the cervical spine and only provides range of motion measurements with respect to the cervical spine, a disability not on appeal here.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating greater than 40 percent for his service-connected low back strain disability.  The medical evidence does not show that the Veteran has ankylosis of the thoracolumbar spine.  A January 2008 VA examination report indicates that the Veteran had 75 degrees of forward flexion.  A September 2008 private chiropractor report states that the Veteran had 50 degrees of forward flexion of the lumbosacral spine.  A December 2009 VA examination report indicates that the Veteran had 26 degrees of forward flexion with pain beginning at 26 degrees.  The December 2009 VA examination revealed no additional loss of range of motion on repetition, and no fatigue, weakness, lack of endurance, or incoordination.  A May 2010 VA examination revealed 62 degrees of forward flexion with pain beginning at 40 degrees.  The May 2010 VA examination revealed no additional loss of motion after repetitive use caused by pain, fatigue, weakness, lack of endurance or incoordination.

The Board has considered such factors as pain, weakness and incoordination with use.  Even applying such considerations to this case, the medical evidence indicates that the Veteran has at least 26 degrees of painless forward flexion of the lumbar spine.  As the medical evidence does not show that the Veteran has ankylosis of the lumbar spine, the Board finds that the Veteran is not entitled to a rating greater than 40 percent for his service-connected low back strain disability under the DC's for evaluating spinal disabilities.  See DeLuca, 8 Vet. App. at 202. 

The Board has also considered whether there is any objective evidence of neurologic abnormalities associated with the service-connected disorder pursuant to 38 C.F.R. § 4.71a , Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the January 2008, December 2009, and May 2010 VA examination reports revealed normal neurological examination.  At the May 2010 VA examination the Veteran stated that his low back pain was non-radiating.  On VA neurological examination in April 2011, the Veteran was found to have IVDS with peripheral neuropathy of the cervical spine.  He reported occasional left leg numbness for 5 minutes at a time, but neurological testing of the lower extremities was normal.  The evidence does not show that the Veteran has an objective neurologic abnormality associated with the service-connected low back disability.  Accordingly, a separate evaluation is not warranted for a neurologic abnormality associated with the Veteran's service-connected low back strain disability. 

Under DC 5243, a 60 percent rating may be assigned for the Veteran's low back disability if the Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A review of the numerous medical treatment records in the Veteran's claims file and virtual VA file does not indicate that the Veteran has had at least six weeks of incapacitating episodes as defined by DC 5243 during any 12 month period.  At his May 2010 VA examination the Veteran reported that he was confined to his bed for up to one day, approximately four times a year due to his low back disability.  Consequently, the Veteran is not entitled to a rating in excess of 40 percent under Diagnostic Code 5243. 

The Board recognizes the Veteran's complaints of low back pain and reports of resulting difficulty with prolonged sitting, standing, lifting, squatting and bending over.  However, pain alone is not a factor that would impact a disability rating under the relevant Diagnostic Codes.  Instead, the Board may only consider the effect pain has on the relevant factors in the Diagnostic Code which, in this case, focus primarily on mobility and function.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As shown above, the evidence does not show that any additional factors such as pain limit the Veteran's function to the extent that a higher rating is warranted.   

In rendering this determination, the Board has considered the Veteran's reports of symptoms and finds them credible, competent and probative.  However, the evidence as a whole, as discussed above, does not show that the criteria for a higher rating are met for any period of time that is covered by this claim.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability is made.  In this case, the Schedule is not inadequate, the Veteran has symptoms which ultimately result in limitation of motion of the spine which is countenanced by the schedular criteria.  The Schedule does provide for higher ratings for the service-connected low back strain.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.  In sum, there is no indication that the schedular criteria are not adequate to evaluate his claim. 

The Veteran has not met the criteria for a rating in excess of 40 percent at any time during the appeal period for his low back strain.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim and an increased rating for low back strain is not warranted. 


III.  Diabetes Mellitus

The Veteran was originally granted service connection and a 20 percent rating for diabetes mellitus by the May 2005 rating decision.  The Veteran submitted his claim for an increased rating in October 2007.  He asserted that his disabilities had increased in severity since the May 2005 rating decision.  On his August 2008 notice of disagreement the Veteran stated that he is dependent on insulin and a strict diet, and he asserted that he therefore should be assigned a 40 percent rating for his diabetes mellitus.

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913. 

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires restricted activities warranting an increased rating.  The Board concludes there is not.

Having carefully considered the evidence pertaining to the Veteran's diabetes mellitus, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In that regard, the Board observes that the Veteran's ability to perform strenuous activities is not restricted due to his diabetes mellitus.  In this case, there is no medical evidence indicating that restriction of activities has been prescribed by a medical provider in order to help control the Veteran's diabetes.  The Veteran has not asserted that his diabetes necessitates restriction of activities, and on VA examination in January 2008, the examiner specifically stated that the Veteran's has no restriction of activities due to his diabetes mellitus.  Additionally, a December 2009 VA examiner stated that the Veteran's had diabetes mellitus type II with no complications, and which will not affect occupation or daily activities.  The Board further notes that the VA outpatient treatment records contained in the Veteran's virtual folder indicate that on numerous occasions the Veteran was encouraged to exercise.  This includes a June 2013 VA outpatient record which states that the Veteran was strongly advised to perform regular exercise.   

To summarize, at no time during the appeal period was there objective manifestation of diabetes mellitus to the extent that a regulation of activities was required.  The clinical records are devoid of notation by any treating physician that activities were in need of regulation, and in fact, the physicians have counseled the Veteran on diet and exercise to control weight.  Thus, without restricted activities, the criteria for a 40 percent rating for the underlying diabetes disability have not been met.  38 C.F.R. § 4.119.  The 20 percent rating presently assigned more closely approximates the severity of the Veteran's diabetes as evidenced by the clinical records and VA examination reports. 

Note (1) to Diagnostic Code 7913 instructs the rating board to separately rate compensable residuals of diabetes.  On VA neurological examination in April 2011 the Veteran complained of daily numbness in the left arm that will last about one hour.  He also complained of occasional numbness in the left leg that lasts about five minutes and then resolves.  The VA physician opined that the Veteran's claimed numbness was unrelated to the Veteran's diabetes mellitus.  He stated that the Veteran's description of symptoms was not consistent with peripheral neuropathy related to diabetes mellitus.  As the Veteran does not have peripheral neuropathy due to diabetes mellitus, he is not entitled to a separate compensable rating for peripheral neuropathy as residual of diabetes. 

The Board has considered whether a separate evaluation for erectile dysfunction should be granted.  However, 38 C.F.R. § 4.115b, Diagnostic Code 7522 specifies that in order for erectile dysfunction to be compensated, it must associated with a deformity of the penis.  The VA medical examinations have noted that the Veteran's penis is normal.  Accordingly, a separate compensable rating for erectile dysfunction is not warranted.

The Board has also considered whether consideration of an extra-schedular rating is warranted for the Veteran's diabetes mellitus with erectile dysfunction disability.  In this case, the Schedule is not inadequate, the Veteran has diabetes mellitus requiring use of insulin and restricted diet which is countenanced by the schedular criteria.  The Schedule does provide for higher ratings for the service-connected diabetes mellitus with erectile dysfunction disability.  See Thun.  Moreover, as discussed above, the schedular criteria for higher ratings have not been shown.  In sum, there is no indication that the schedular criteria are not adequate to evaluate his claim.  Consequently, referral for extraschedular consideration is not warranted. 

The Veteran has not met the criteria for a rating in excess of 20 percent at any time during the appeal period for his diabetes mellitus with erectile dysfunction.  See Hart, 21 Vet. App. 505 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim and an increased rating for diabetes mellitus with erectile dysfunction is not warranted. 

IV.  Gout

A February 1989 rating decision granted service connection and a noncompensable rating for gout.  The Veteran was granted an increased rating of 20 percent for gout of the great toes, causing foot and leg pain, by a May 2005 rating decision.  The Veteran submitted his claim for an increased rating for his gout disability in October 2007.  He asserted that his disabilities had increased in severity since the May 2005 rating decision.  

The Veteran's gout is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, applicable to gout.  A note following Diagnostic Code 5024 provides that gout is rated under Diagnostic Code 5002.  Diagnostic Code 5002 assigns various evaluations based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The evaluations for the active process will not be combined with the residual evaluations for limitation of motion or ankylosis, and whichever method results in the higher evaluation will be used.

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent evaluation is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent evaluation is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

At a January 2008 VA examination, the Veteran stated that he had flare ups of gout about once a month and that the gout lasted three or four days.  He reported that he missed from 30 to 48 days of work per year due to his gout.  He stated that during flare-ups he ambulated slowly and used crutches.  Examination revealed a small nodule at the distal metatarsal of the right first metatarsal.  The Veteran had 30 degrees of dorsiflexion of the first MTP bilaterally.  He had 20 degrees of plantar flexion of the first MTP bilaterally.  There was no pain on motion.  There was no objective evidence of painful motion, edema, instability, weakness or tenderness.  The Veteran's gait was normal.  The diagnosis was gouty arthritis affecting great toes bilaterally, treated symptomatically with Indocin.  

On VA examination in December 2009 the Veteran reported gouty attacks once weekly that last for three days in duration.  He reported that he lay in bed for two days till the pain subsided.  He stated that between gouty attacks he had no joint pain.  X-rays revealed left and right first MTP mild joint space narrowing and subchondral geodes.  The appearance was more consistent with osteoarthritic changes.  There were no lesions having an overhanging appearance which would be more suggestive of gout.  The impression was bilateral feet osteoarthritic changes, no pathognomonic appearance of gout.  The examiner stated that gout would not affect occupation or daily activities unless the Veteran had an acute flare.

The Veteran's VA treatment records, including in his Virtual claims file, dated in September 2007, August 2008, February 2009, December 2009, September 2010 and March 2012 reveal complaints of gout flares.  In December 2009 the Veteran reported three gout flares over the past three weeks.  Numerous other VA treatment records indicate that the Veteran's medicines for treatment of gout were active.

The Veteran is competent to report the frequency of his gout flare-ups, as the features and symptoms of flare-ups are within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements regarding the frequency of the flare-ups credible.  

Based upon the foregoing, the competent evidence of record establishes that the Veteran has more than three incapacitating flare-ups per year of gouty arthritis of the big toes.  Consequently, the Board finds that a 40 percent rating is warranted under Diagnostic Code 5002. 

The Board finds that the criteria for a 60 percent rating are not met, as it has not been shown that the Veteran has weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times per year or a less number over prolonged periods.  In this regard, although the Veteran reports more than four exacerbations a year of gout, they are not shown to be severely incapacitating.  None of the VA examination reports or VA treatment records has shown the Veteran to have sought treatment for a gout flare-up that has been described as severely incapacitating.  The Veteran has reported needing up to two days of bed rest and missing a significant amount of work, yet he has noted that the flare-ups generally only last three days, and the record indicates that the Veteran most often treats himself, without need of medical care, when he has a flare-up.  Consequently, the Board finds that the evidence of record indicates that the Veteran has not experienced severely incapacitating exacerbations occurring 4 or more times per year and thus he is not entitled to a 60 percent rating.  

The Board has also considered whether consideration of an extra-schedular rating is warranted for the Veteran's great toe gout disability.  In this case there is no evidence that the Veteran has had any hospitalizations due to gout of the great toes.  Although the Veteran has reported missing multiple days of work during flare-ups, the record indicates that the Veteran's gout does not affect employment at all when he is not experiencing a flare-up.  Consequently, the record does not indicate marked interference with employment.  The Board further notes that the Schedule is not inadequate, the Veteran has gout resulting in incapacitating flare-ups which is countenanced by the schedular criteria.  The Schedule does provide for higher ratings for the service-connected gout of the great toes disability.  See Thun.  Moreover, as discussed above, the schedular criteria for a rating in excess of 40 percent have not been shown.  In sum, there is no indication that the schedular criteria are not adequate to evaluate his claim.  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Accordingly, the Veteran to an increased rating of 40 percent, but no higher, during the entire appeal period.  See Hart.


ORDER

Entitlement to a rating in excess of 40 percent for low back strain is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied. 

Entitlement to a 40 percent rating for gout of the great toes, causing bilateral foot and leg pain, is granted, subject to the law and regulations regarding the award of monetary benefits.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks service connection for a prostate disability.  The Veteran's VA treatment records show findings of benign prostatic hypertrophy (BPH) beginning in February 2006.  The Veteran underwent transurethral resection of the prostate (TURP) in October 2007.  In a January 2014 informal hearing presentation the Veteran's representative asserted that the Veteran's prostate disability is caused or aggravated by his service-connected diabetes mellitus.  The representative referred to a study indicating a connection between diabetes mellitus and increased prostate symptoms.  The Board notes that the threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 at 83 (2006).  Consequently, a VA examination and medical opinion should be obtained regarding the Veteran's prostate claim.

Although the Veteran was sent VCAA letters regarding service connection for a prostate disability in November 2007 and August 2008, he has not been provided a VCAA letter which informed him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  Consequently, the Veteran should be provided corrected VCAA notice which includes an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his service connection claim.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  Obtain copies of the Veteran's updated VA treatment records and associate them with the claims file.

3.  When the above actions have been completed, afford the Veteran for a VA examination for his claimed prostate disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all prostate disabilities.  Then, opinions should be provided as to the following:

a. whether it is at least as likely as not (50 percent or greater likelihood) that his prostate disability was caused or aggravated by his active duty service 

b.  whether it is at least as likely as not (50 percent or greater likelihood) that his prostate disability was caused or aggravated by his service-connected diabetes mellitus, type II.  

With regard to the whether there is aggravation of a prostate disability due to diabetes mellitus, the VA examiner should comment on the article: Diabetes and benign prostatic hyperplasia/lower urinary tract symptoms - what do we know?, 6 J UROL. 182 (2009).  This medical article discussing a connection between diabetes mellitus and prostate disability was referenced by the Veteran's representative in the January 2014 informal hearing presentation.
Aggravation means that a disability was permanently worsened beyond its normal progression.  If the examiner finds that a prostate disability is aggravated by the treatment for the service-connected diabetes mellitus, then he/she should quantify the degree of aggravation.     

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner must state the underlying reasons for all opinions.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


